         Case 5:20-cv-02730-GEKP Document 20 Filed 04/22/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMARR BILLMAN,
              Plaintiff                                     CIVIL ACTION

                v.

EASTON AREA SCHOOL DISTRICT,                               No. 20-2730
              Defendant

                                       MEMORANDUM
  PRATTER,J.                                                                    APRIL 22, 2021

        Easton Area School District ("EASD") moves to dismiss portions of Jamarr Billman's

Amended Complaint pursuant to Rule 12(b)(6), or, in the alternative, to strike pursuant to Rule

12(f). Mr. Billman brings several claims against EASD alleging discrimination, retaliation, and a

hostile work environment. EASD argues that certain portions of the Amended Complaint describe

events that occurred in 2018 and, thus, are time-barred. For the reasons that follow, the Court

construes EASD's motion as a motion to strike and denies the motion.

                                         BACKGROUND

        EASD first hired Mr. Billman as its head wrestling coach in June 2016. Doc. No. 10 (Am.

Compl.) ,i 12. Mr. Billman alleges that he was discriminated against because he is black.

Specifically, he claims that EASD's Athletic Director James Pokrivsak openly claimed to be a

racist, other white coaches were treated more favorably and given larger budgets for their

respective teams, and Mr. Billman did not receive a pay increase for the 2019-20 academic year

because of his race. Id. ,i,i 15-28.

        Mr. Billman also describes events in 2018, including his first termination in March 2018,

his subsequent rehiring, and his complaint, reported to EASD's HR office, that EASD was trying

to undermine him and that Mr. Pokrivsak continued to express hostility towards him. Id. ,i,i 29-




                                                1
        Case 5:20-cv-02730-GEKP Document 20 Filed 04/22/21 Page 2 of 7




48, 91(a). Additionally, Mr. Billman states that he reported multiple threats that white parents of

wrestlers on his team made to him, but EASD failed to provide him with adequate support or safety

measures. Id. ,i 99. Mr. Billman brings claims for race discrimination under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., and the Pennsylvania Human Relations Act, 43

P.S. §§ 952 et seq. (Count I), harassment/hostile work environment under Title VII and the PHRA

(Count II), retaliation under the Title VII and the PHRA (Count III), and violations of 42 U.S.C.

§§ 1981, 1983 (Count IV).

       EASD asks the Court to dismiss or strike paragraphs 29-48, 91(a), and 99 of the Amended

Complaint, arguing that the information contained in these paragraphs is time-barred. While

framed as a Rule 12(b)( 6) motion to dismiss, EASD does not appear to argue that Mr. Billman has

failed to state a claim. Instead, EASD asks the Court to "dismiss portions" of the Amended

Complaint and argues that Counts I-III are partially based on events that are time-barred. As such,

because the defense seeks to excise certain allegations rather than causes of action, the Court will

construe the motion as a motion to strike (which EASD requested in the alternative).

                                        LEGAL STANDARD

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of a complaint. To survive a Rule 12(b)(6) motion to dismiss, a complaint needs "more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The "[f]actual allegations must be

enough to raise a right to relief above the speculative level." Id. A court must first separate, and

then disregard, any legal conclusions from the well-pleaded factual allegations in a complaint and

then determine whether the facts alleged state a plausible claim for relief. Fowler v. UPMC

Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009)). "A claim has facial plausibility when the




                                                 2
         Case 5:20-cv-02730-GEKP Document 20 Filed 04/22/21 Page 3 of 7




plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Under Rule 12(i), a court "may strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter." Fed. R. Civ. P. 12(f). "The purpose of

a motion to strike is to clean up the pleadings, streamline litigation, and avoid unnecessary forays

into immaterial matters." Mclnerney v. Moyer Lumber & Hardware, Inc., 244 F. Supp. 2d 393,

402 (E.D. Pa. 2002).      Generally, "[m]otions to strike are not favored and usually will be

denied ...." Id.

                                            DISCUSSION

       EASD moves to dismiss portions of Plaintiff Jamarr Billman' s Amended Complaint

pursuant to Rule 12(b)(6), or, in the alternative, to strike those portions pursuant to Rule 12(f). As

stated, the Court construes the motion as a motion to strike and will deny the motion because the

paragraphs EASD seeks to strike from the Amended Complaint contain appropriate background

information and provide contextual support for Mr. Billman's hostile work environment claim.

       The Pennsylvania Human Relations Act requires an administrative complaint to be filed

within 180 days of the alleged act of discrimination. 43 P .S. § 959(h). The relevant term under

Title VII of the Civil Rights Act of 1964 is 300 days. 42 U.S.C. § 2000e-5(e). Mr. Billman dual-

filed charges of discrimination with the Equal Employment Opportunity Commission and the

Pennsylvania Human Relations Commission on August 28, 2019. Am. Compl.              ~   6. As a result,

EASD argues that certain portions of the Amended Complaint must be stricken because any events

occurring prior to November 1, 2018 are barred from consideration under any Title VII claim, and

any events occurring prior to February 28, 2019 cannot be considered under the PHRA.




                                                  3
         Case 5:20-cv-02730-GEKP Document 20 Filed 04/22/21 Page 4 of 7




       EASD takes issue with Mr. Billman' s allegations related to events that occurred in 2018.

On March 10, 2018, after a wrestler failed to qualify at a state wrestling tournament, the wrestler's

grandfather allegedly attempted to choke Mr. Billman and shouted a racial epithet at him. Id. 129.

Mr. Billman immediately reported the incident to Mr. Pokrivsak. Id. 130. Four days later

Mr. Billman was notified that his contract would not be renewed and that he was fired. Id. 132.

Mr. Billman alleges that on March 16, 2018 there was a "Fire Billman Party," which Alyssa Emili,

then an EASD Assistant Superintendent and now the Director of HR, allegedly attended, as did

the grandfather referenced above. Id. 134.

       A few days later, Mr. Billman was notified by the EASD Superintendent that his contract

would actually be renewed. Id.    1 35.   Mr. Billman resumed working as EASD's head wrestling

coach. In May 2018, Mr. Billman filed an "Unlawful Harassment complaint" with the EASD HR

office. Id. 138. EASD investigated and Mr. Billman alleges that several recommendations were

suggested by investigators, none of which were ever implemented, and Mr. Billman alleges he was

still treated differently compared to Caucasian coaches. Id. 11 39-41.         In September 2018,

Mr. Billman emailed HR that Ms. Emili and a parent had promoted a wrestling event using the

team's name and equipment without notifying Mr. Billman or any of the other wrestling coaches,

a circumstance which he alleges never happened to white coaches. Id. 1142-48.

       Although these 2018 events did occur outside of the statutory time period before

Mr. Billman first filed charges with the EEOC or PHRC, the Court will not strike this information

from the Amended Complaint.         Mr. Billman sufficiently alleges in his Amended Complaint

discriminatory conduct that occurred within the required statutory period to support his claims,

and EASD does not otherwise argue that Mr. Billman has failed to state a claim or that any counts

in his Amended Complaint should be dismissed as time-barred. The prior conduct Mr. Billman




                                                  4
        Case 5:20-cv-02730-GEKP Document 20 Filed 04/22/21 Page 5 of 7




describes in his Amended Complaint is background information that provides context for his

claims and describes the hostile work environment that he claims he was subjected to over an

extended period of time. This is permissible information to include in a complaint.

       The Third Circuit Court of Appeals has held that "any claims based on challenged acts that

occurred" more than 300 days prior to filing a charge with the EEOC are time-barred. Mikula v.

Allegheny Cty. of Pa., 583 F.3d 181, 183 (3d Cir. 2009). The Supreme Court, however, has held

that nothing precludes "an employee from using the prior acts as background evidence in support

of a timely claim."     Nat'! R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002).

Furthermore, when analyzing a hostile work environment claim, the Supreme Court noted that "all

of the circumstances" should be considered and, "[p]rovided that an act contributing to the claim

occurs within the filing period, the entire time period of the hostile environment may be considered

by a court for the purposes of determining liability." Id at 116-17.

       Here, Mr. Billman alleges conduct in his Amended Complaint that could be considered

independently discriminatory from the 2018 events, including the fact that his job was terminated

for a second time in May 2020. Additionally, as discussed above, Mr. Billman is allowed to

provide information about prior acts as background evidence in support of his timely claims. As

to his hostile work environment claim, the "timely filing provision only requires that a Title VII

plaintiff file a charge within a certain number of days after the unlawful practice happened." Id.

at 117 ("As long as the employer has engaged in enough activity to make out an actionable hostile

environment claim, an unlawful employment practice has 'occurred,' even if it is still occurring.").

       Mr. Billman asserts in his complaint that white parents continued to threaten him in

February 2019. Id. ,i 49. Mr. Billman also alleges that various discriminatory acts occurred in

2019 and that, because of his race, EASD failed to provide protection for him and allowed certain




                                                 5
        Case 5:20-cv-02730-GEKP Document 20 Filed 04/22/21 Page 6 of 7




parents to attend wrestling matches to intimidate him. Id. ,, 50-60. To alleviate his concerns

about reporting to Mr. Pokrivsak, EASD did assign Assistant Athletic Director Elaine Arnts to be

Mr. Billman's supervisor. Id.   ~   61. In this role, Ms. Arnts reviewed Mr. Billman's performance;

Mr. Billman alleges that, from March 2019 until April 2020, he never received any verbal or

written warnings concerning his job performance. Id.~ 62-63.

       In mid-March 2020, Mr. Billman received his right to sue letter from the EEOC. Id., 64.

In mid-April 2020, Ms. Arnts allegedly issued a favorable report on Mr. Billman's performance to

Mr. Pokrivsak but was later informed by Ms. Emili and Mr. Pokrivsak that her report was

inaccurate and that she would have to retract her favorable review. Id. ,, 65-68. Several days

later, Ms. Arnts amended her notes and issued a new report, something that Mr. Billman alleges

never occurred with white coaches, with a performance score of 56/96 points-30 points lower

than Mr. Billman's last evaluation and substantially lower than any previous evaluation he had

received.   Id.,,   71-74.

       In mid-May 2020, counsel for Mr. Billman reached out to EASD's counsel to possibly

resolve Mr. Billman's concerns before a lawsuit was filed. Id. , 75. On May 29, 2020, Mr.

Pokrivsak terminated Mr. Billman's employment. Id., 76.

       The Court is not persuaded that it would be proper to strike any portion of Mr. Billman's

Amended Complaint. Furthermore, it would be inappropriate to dismiss any of the claims in the

Amended Complaint, especially considering that EASD's motion only asked the Court to dismiss

certain paragraphs of the Amended Complaint which contained background information, not to

dismiss any claims in Mr. Billman's Amended Complaint. To be sure, any time-barred allegations

will be treated as background and not the basis on which Mr. Billman brings his claims. See

Morgan, 536 U.S. at 113.




                                                   6
        Case 5:20-cv-02730-GEKP Document 20 Filed 04/22/21 Page 7 of 7




                                         CONCLUSION

       For the reasons set forth in this Memorandum, the Court denies Easton Area School

District's motion. An appropriate order follows.




                                                         ATES DISTRICT JUDGE




                                               7
